SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

396
CA 13-01955
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ARBITRATION BETWEEN CITY
OF SYRACUSE, PETITIONER-RESPONDENT,

                      AND                         MEMORANDUM AND ORDER

SYRACUSE POLICE BENEVOLENT ASSOCIATION, INC.,
RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DEPERNO & KHANZADIAN, P.C., SYLVAN BEACH (KAREN KHANZADIAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (COLIN M. LEONARD OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered January 18, 2013 in a proceeding pursuant to
CPLR article 75. The order granted the petition for a permanent stay
of arbitration.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the petition is
denied.

     Same Memorandum as in Matter of City of Syracuse (Syracuse Police
Benevolent Association, Inc.) ([appeal No. 1] ___ AD3d ___ [July 11,
2014]).




Entered:    July 11, 2014                       Frances E. Cafarell
                                                Clerk of the Court